Citation Nr: 1756647	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for radiating pain of the bilateral lower extremities.

2. Entitlement to service connection for dermatitis (also claimed as pain and tingling of the bilateral lower extremities).

3. Entitlement to service connection for chest pains.

4. Entitlement to service connection for asthma.

5. Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:    California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1988 to March 1992 and from April 2001 until October 2002; from April 2004 to March 2005 and from July 2005 to February 2006. His service from February 2006 to November 2009 was dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection. 

The Veteran was provided a July 2016 hearing via video teleconference before the undersigned Veterans Law Judge. 

In March 2017, the Board remanded the Veteran's appeal for additional development, including providing the Veteran with VA examinations.  It appears from the record that the new examinations were not conducted.  Thus, the Board is not satisfied that there was substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for radiating pain of the bilateral lower extremities, dermatitis (also claimed as pain and tingling of the bilateral lower extremities, chest pains, asthma, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded again to obtain adequate examinations that comply with the directives of the March 2017 remand. A Court or Board remand confers upon the appellant the right to compliance with that order. Stegall, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  A review of the record fails to reflect that the examinations were even requested.  Furthermore, it appears the Board's grant has yet to be implemented.  

As it appears from the record that the VA examinations ordered by the Board in the March 2017 remand were not conducted, this matter must be remanded again so that those VA examinations can be completed and the reports of the examinations can be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of any currently diagnosed lower extremity nerve pain, to include any associated skin conditions.  The examiner should be requested to:

a). identify by diagnosis any nerve or skin condition of the bilateral lower extremities currently shown, and;

b). render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service. 

The examiner must specifically comment on the October 2008 service treatment records; the September 2016 statement of Dr. C.F. indicating that the conditions began in service; and the July 2016 treatment record indicating that there is an association between the lower extremity paresthesias and a vitamin B12 deficiency. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2. Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of any chest pains.  The examiner should be requested to:

a). identify by diagnosis any cardiac or pulmonary conditions currently shown, and;

b). render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the claimed chest pains are related to service. 

The examiner must specifically comment on the service treatment records showing an assessment of "nonspecific T-wave abnormality" in March 2001, and "atypical CP x15 years" in October 2008, and the September 2016 statement by Dr. C.F. indicated that chest pains are related to non-service connected hypertension. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3. Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of currently diagnosed asthma.  The examiner should be requested to:

a). Provide an opinion as to whether it is clear and unmistakable that the Veteran's asthma pre-existed service.

b.) If asthma pre-existed service, provide an opinion as to whether it is clear and unmistakable that the pre-existing disease was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.

c.) If asthma did not pre-exist service, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that asthma is related to service. 

The examiner must specifically comment on the November 1989 report of medical history showing a history of asthma, and the September 2016 statement of Dr. C.F. indicating asthma had its onset in 1988 or earlier. 

The claims folder must be made available for review in connection with this examination. The examiner should provide a complete rationale for all conclusions reached.

4. Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) currently diagnosed sleep apnea, or any other sleep disorder, is related to service. 

The examiner must specifically comment on the Veteran's statement in the October 2008 service treatment record indicating that his sleep problems had their onset during his Gulf War service, and the private treatment records of February and August 2014 which attribute his sleeping problems to his service-connected PTSD.

The claims folder must be made available for review in connection with this examination. The examiner should provide a complete rationale for all conclusions reached.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits. The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


